FILED
                           NOT FOR PUBLICATION                               MAY 18 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


FAHED SAYEGH, an individual,                    No. 11-55030

             Plaintiff - Appellant,             D.C. No. 2:10-cv-04794-JFW-JCG

       v.
                                                MEMORANDUM*
JOHN ENRIGHT, INC., a California
Corporation, DBA John Enright, Inc.,
Defined Benefit Pension Plan; FIRST
SECURITY MORTGAGE HOME
LOANS, INC., a California Corporation,
DBA First Security Mortgage;
SOUTHERN CALIFORNIA
MORTGAGE COMPANY, a California
Corporation; PAUL RIOS, an individual,

             Defendants - Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    John F. Walter, District Judge, Presiding

                       Argued and Submitted May 10, 2012
                              Pasadena, California

Before: D.W. NELSON, FISHER and CHRISTEN, Circuit Judges.




        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      The district court dismissed Fahed Sayegh’s claim for damages under the

Truth in Lending Act, finding the claim was barred by the statute of limitations,

and denied him leave to amend, finding that amendment would be futile. Sayegh

argues that the court abused its discretion by denying him an opportunity to amend

his complaint to allege facts that would support tolling the statute of limitations.

We affirm.

      Sayegh’s proffer to the district court of the kind of facts that he would allege

if he were given the opportunity to amend his complaint was insufficient to support

either equitable tolling or equitable estoppel. On appeal, Sayegh has not advanced

any facts that would plausibly support tolling the statute of limitations. We

therefore conclude that the district court did not abuse its discretion when it denied

leave to amend based on futility. See Deutsch v. Turner Corp., 324 F.3d 692, 717-

18 (9th Cir. 2003) (upholding denial of leave to amend on the basis of futility

where the plaintiffs proffered facts to the district court that were insufficient to

support tolling and failed to offer additional facts on appeal).

      AFFIRMED.




                                           2